Hoy acometemos la tarea de aclarar de una vez los con-tornos de una resolución emitida por la Junta de Calidad Ambiental (en adelante la Junta) en un procedimiento de declaración de impacto ambiental.
A continuación hacemos un recuento del trasfondo fác-tico y procesal que ha dado lugar al asunto que hoy nos ocupa.
*270I
La Corporación de Desarrollo Hotelero de Puerto Rico (en adelante CDH) es dueña del Complejo Condado Beach Trío localizado en la avenida Ashford del sector Condado del Municipio de San Juan.(1) Este complejo está com-puesto por el Hotel La Concha, el Centro de Convenciones y el Hotel Condado Vanderbilt (conocido como Hotel Con-dado Beach). Conforme a los documentos que obran en autos, la operación de este complejo resultaba en una pérdida de aproximadamente siete millones de dólares ($7,000,000) anuales. Debido a ello, se optó por cesar sus operaciones en julio de 1997. Posteriormente, se creó el Comité de Priva-tización (en adelante Comité) con el propósito de solicitar y evaluar propuestas particulares para la adquisición, res-tauración y desarrollo del Condado Beach Trío.(2)
Luego de recibir varias alternativas, entre las cuales se encontraba la propuesta por el Municipio de San Juan (en adelante Municipio), el Comité le recomendó a CDH la so-metida por Development Management Group, Inc. (en ade-lante DMG). Tal propuesta consiste en la compraventa del Condado Beach Trío por la suma aproximada de veinte mi-llones de dólares ($20,000,000). Además, conlleva el desa-rrollo de un proyecto conocido como el Condado Beach Resort el cual consta de dos (2) fases. Primero, la demolición del Hotel La Concha, el Centro de Convenciones y el anexo del antiguo Hotel Condado Vanderbilt. La estructura del edificio Hotel Condado Vanderbilt sería restaurada. Se-gundo, la construcción de un complejo hotelero, residencial y comercial en un terreno de aproximadamente 9.66 *271cuerdas. En específico, se propone construir un edificio multiuso que comprende ciento veinticinco (125) unidades de apartamientos tipo compartido —o comúnmente conoci-dos como time share— un hotel de cuatrocientas (400) ha-bitaciones, un hotel de tiempo compartido de setenta y una (71) unidades en el Hotel Condado Vanderbilt, un edificio de apartamientos con setenta y dos (72) unidades y un cen-tro comercial para el alquiler de locales, así como áreas de entretenimiento y servicios. También se construirán dos (2) estacionamientos: uno tipo edificio multiuso y otro soterrado.(3)
El 22 de mayo de 1998, DMG presentó a la Administra-ción de Reglamentos y Permisos (en adelante A.R.Pe.) la Consulta sobre Conformidad con el Reglamento de Zonifi-cación, para el Proyecto Condado Beach Resort. Como parte de dicho procedimiento, A.R.Pe. requirió una evalua-ción de impacto ambiental que DMG preparó.
Así pues, el 31 de julio de 1998, y en relación con el Proyecto Condado Beach Resort, A.R.Pe. presentó ante la Junta una declaración preliminar de impacto ambiental (en adelante DIA-P) en la cual se describió el proyecto propuesto. La DIA-P fue circulada entre las agencias con-cernidas y estuvo disponible para la inspección del público. La Junta nombró un oficial examinador para investigar y someter recomendaciones. Se celebraron las correspon-dientes vistas a las que comparecieron el Municipio, ciuda-danos por sí y en representación de organizaciones cívicas, culturales, religiosas y gubernamentales.
El 7 de diciembre de 1998, el oficial examinador sometió su informe. En éste especificó que los comentarios que se atenderían eran los dirigidos estrictamente a la cuestión ambiental. Además: (i) resumió las ponencias más relevan-tes del Municipio, de otros deponentes y de la Junta; (ii) *272incluyó un segmento de la extensa presentación del pro-yecto hecha por la parte proponente recurrida, y (iii) discu-tió el derecho aplicable a las declaraciones de impacto am-biental, en cuanto a los requisitos y la función de la Junta. En relación con las conclusiones, el oficial examinador se-ñaló que el proyecto no variaba sustancialmente los usos existentes. Aclaró que su rol no era evaluar otros proyectos de desarrollo turístico, sino velar por que el proyecto selec-cionado cumpliera con la ley y reglamentación ambientales. Aun cuando opinó que, en su etapa prelimi-nar, el documento cumplía con el propósito principal de servir como instrumento de planificación, concluyó que la DIA-P requería mayor información sobre ciertos aspectos de significativa importancia que debían ser suplidos en una declaración final de impacto ambiental (en adelante DIA-F).
Entre las recomendaciones del informe del oficial exa-minador estaban las siguientes:
1. El documento final deberá contener las contestaciones a los comentarios o preocupaciones de la ciudadanía respecto a la adecuacidad de la DIA-P.
2. Incluir en el documento carta del Municipio de San Juan mediante la cual este último acepta la disposición final de los desperdicios sólidos no peligrosos. En su defecto, que se anali-cen otras alternativas tales como el reciclaje.
3. Sustituir copia de mapa de suelos por una legible.
4. Proveer un análisis que permita determinar cuáles son los efectos que el proyecto causaría en la zona marítimo terrestre.
5. Profundizar la discusión en torno a las alternativas pro-puestas (la opción de no construir, la opción del proyecto y la opción de restaurar el complejo). Además, de incluir más alternativas.
6. Discutir ampliamente el impacto en el ambiente de las emisiones de polvo fugitivo y ruido al momento de construirse el proyecto propuesto.
7. Incluir en el documento las recomendaciones y observacio-nes no sólo de las agencias consultadas sino también de la ciu-dadanía durante el proceso de consulta.
8. En atención de los graves problemas del área sobre la con-gestión de vehículos, discutir el impacto en el tránsito que ten-drán las facilidades propuestas.
*2739. Discutir las precauciones que han de tomarse para evitar que, en el proceso de demolición por implosión, se afecte el edi-ficio Condado Vanderbilt (Hotel Condado Beach). Además, es-tudiar la estabilidad de los suelos.
10. Discutir de manera clara y específica en qué consisten las obras de restauración del Hotel Condado Vanderbilt, (Condado Beach Hotel).
11. Ampliar discusión sobre la sombra en la zona de la playa. En particular, la proyección de sombra de los edificios actuales en comparación a los propuestos.
La Junta, mediante Resolución de 8 de diciembre de 1998, aprobó íntegramente el informe del oficial examina-dor y lo incorporó a su dictamen. La resolución fue notifi-cada el 9 de diciembre de 1998. Por otra parte, el 3 de febrero de 1999 DMG y A.R.Pe. presentaron la DIA-F ante la Junta.
Así las cosas, el 19 de febrero de 1999 el oficial exami-nador rindió el Informe Suplementario. En éste concluyó que la DIA-F cumplía con los requisitos de adecuacidad del Art. 4(c) de la Ley sobre Política Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970 (12 L.P.R.A. sec. 1124(c)). El 2 de marzo de 1999, la Junta emitió una resolución carente de determinaciones de hecho y conclusiones de derecho. En ésta se limitó a señalar que aprobaba “en todas sus partes el Informe [Suplementario] del Oficial Examinador, el cual se hace formar parte de la presente Resolución”. Señaló, además, que la DIA-F discutía adecuadamente los posibles efectos ambientales de la actividad propuesta. Finalmente, emitió varias recomendaciones relacionadas con la obten-ción de permisos previos a la construcción.(4)
*274En atención a lo anterior, el 23 de marzo de 1999 el Municipio, mediante una moción, solicitó a la Junta la re-consideración de su dictamen. Esta moción fue acompa-ñada del Informe Suplementario sobre DIA-F y el Informe Pericial Especial sobre Tránsito. Sin embargo, ese mismo día la Junta declaró sin lugar dicha reconsideración.
Mientras tanto, el 7 de abril de 1999 CDH solicitó ante A.R.Pe. tres (3) permisos de demolición. Sin embargo, ob-tuvo sólo la aprobación de dos (2) de éstos.(5) Por su parte, el 23 de abril de 1999, el Municipio solicitó la intervención y reconsideración de la concesión del permiso de demoli-ción ante A.R.Pe.(6)
De otra parte, el 5 de mayo de 1999 el Municipio acudió al Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) mediante un recurso de revisión en el cual solicitó la revocación de la resolución emitida por la Junta el 2 de marzo de 1999. Alegó que ésta había errado al de-terminar que la DIA-F presentada por AR.Pe. para el Pro-*275yecto Condado Beach Resort cumplió con los requisitos de la Ley sobre Política Pública Ambiental. Adujo, además, que la Junta erró al emitir una resolución que no está sos-tenida en evidencia sustancial a base del expediente. Fi-nalmente, señaló que no tan sólo la decisión era arbitraria y caprichosa, sino también que carecía de determinaciones de hecho. Posterior a la presentación del recurso, el Muni-cipio solicitó al Tribunal de Circuito la paralización de la demolición del Complejo Condado Beach Trío hasta tanto no se resolviera el asunto ante su consideración.
Luego de varios trámites procesales, el Tribunal de Cir-cuito emitió una resolución en la cual denegó la paraliza-ción de la demolición. El Municipio entonces acudió ante nos mediante petición de certiorari acompañada de una moción en auxilio de jurisdicción.
El 25 de junio de 1999 este Tribunal emitió una senten-cia mediante la cual expidió el auto de certiorari y ordenó la paralización de la demolición de los edificios del Com-plejo Condado Beach Trío hasta tanto el Tribunal de Cir-cuito resolviera el asunto ante su consideración.
El 30 de junio de 1999 el Tribunal de Circuito emitió una resolución en la que confirmó la resolución de la Junta en cuanto a la DIA-F presentada por A.R.Pe. para el pro-yecto Condado Beach Resort y denegó el auto de revisión solicitado.
Por su inconformidad, el Municipio acudió ante nos me-diante un recurso de certiorari.(7)
*276Examinado el recurso presentado, concedimos un tér-mino para que las partes recurridas expusieran sus posi-ciones al respecto. Con el beneficio de sus comparecencias, procedemos a resolver sin ulteriores procedimientos.
El asunto que ha de dilucidarse se circunscribe a deter-minar si a la luz de las disposiciones legales aplicables, procede devolver el caso a la Junta para que emita una resolución en la cual fundamente la aprobación de la DIA-F con determinaciones de hecho y conclusiones de de-recho suficientes para poner en posición al tribunal de po-der ejercer su facultad revisora.
Antes de comenzar a examinar el asunto planteado, pa-semos a discutir los preceptos generales que nos conduci-rán a comprender cuál es el fin primordial de una declara-ción de impacto ambiental.
II
La Sec. 19 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 421, establece que “[s]erá política pública del Estado Libre Asociado la más eficaz conservación de sus recursos naturales, así como el mayor desarrollo y aprovechamiento de los mismos para el beneficio general de la comunidad En virtud de tal mandato, la Legislatura *277aprobó la Ley sobre Política Pública Ambiental, Ley Núm. 9, supra. En dicha ley se estableció como fin una política pública que fomentara la armonía entre las personas y su medio ambiente. Es decir, que promoviera la protección y promoción del ambiente, y el bienestar de nuestra pobla-ción, según enunciado en la Sec. 19, del Art. VI de nuestra Constitución, supra. Véase 12 L.P.R.A. sees. 1122 y 1123.
Al redactarse la Ley sobre Política Pública Ambiental se utilizó como modelo el esquema federal del National Environmental Policy Act (NEPA), 42 U.S.C. sec. 4332 y ss. En consecuencia, hemos resuelto que las interpretaciones judiciales de la ley federal resultan persuasivas y pueden ayudar en la interpretación de alguna sección de la ley local. Atales efectos, en Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908, 920 (1998), expresamos que, “[e]n vista de [que la Ley Núm. 9 de 18 de junio de 1970 (12 L.P.R.A. see. 1121 et seq.) se tomó en su mayor parte, casi literalmente, de la National Environmental Policy Act de 1969 (42 U.S.C. sec. 4321 et seq.)] debemos referirnos a tal legislación federal y a la jurisprudencia que ésta ha generado, como fuentes importantes para la interpretación de nuestra propia ley”.
Sin embargo, también hemos aclarado que el uso de tales fuentes federales debía estar en “armonía con las exigencias de la política ambiental que fija nuestra Constitución, con el historial y sentido de nuestra propia Ley 9, y con las realidades particulares de Puerto Rico ...”. Misión Ind. P.R. v. J.C.A., supra.
A tono con la política para proteger nuestro ambiente y nuestros recursos naturales, la Ley sobre Política Pública Ambiental le impuso a los departamentos, agencias, corporaciones públicas, municipios e instrumentalidades del Estado Libre Asociado de Puerto Rico y sus subdivisiones el deber de preparar una declaración de impacto ambiental antes de llevar a cabo cualquier acción o deci-*278sión gubernamental que afecte significativamente el ambiente. 12 L.P.R.A. sec. 1124(c). El propósito de dicha declaración es lograr: “(1) que se consideren a fondo las consecuencias ambientales significativas de la acción o proyecto que se contempla, y (2) que se informe a las partes concernidas de las consecuencias ambientales aludidas para que todos puedan tomar la acción que estimen pertinente”.(8) Fed. Pesc. Playa Picúas v. J.P., 148 D.P.R. 406, 414 (1999). Véanse, además: Sierra Club v. Morton, 510 F.2d 813 (5to Cir. 1975); Silva v. Lynn, 482 F.2d 1282 (1er Cir. 1973); Weinberger v. Catholic Action of Hawaii, 454 U.S. 139 (1981).
Para implantar la política pública de proteger el ambiente y nuestros recursos naturales, la ley creó la Junta y le otorgó la facultad de evaluar aquellas acciones gubernamentales que afecten nuestro medio ambiente, al establecer un proceso de consultas o comentarios en el cual dicha agencia participa como custodio de la política pública ambiental. 12 L.P.R.A. sees. 1122 y 1124. Específicamente, le otorgó la responsabilidad de constatar que la agencia proponente cumpla fielmente con los requisitos procesales y sustantivos enunciados en el Art. 4(c) de la Ley sobre Política Pública Ambiental, supra, y sus reglamentos. Véase, además, García Oyola v. J.C.A., 142 D.P.R. 532 (1997). Tal función la habrá de descargar mediante la evaluación de las DIA, los documentos que las acompañan, y *279los comentarios y documentos de terceras personas some-tidos durante el proceso de consulta.
En resumen, la Junta es el organismo llamado a
... ser custodio del medio ambiente para el beneficio de las futuras generaciones; asegurar paisajes seguros, saludables, productivos, estéticos y culturalmente placenteros; preservar los importantes aspectos históricos, culturales y naturales de nues-tro patrimonio; lograr el más amplio disfrute del medio am-biente sin degradación; lograr un balance entre la población y el uso de los recursos que permita altos niveles de vida; mejorar la calidad de los recursos renovables, y velar por el uso juicioso de aquellos recursos que sufran agotamiento. 12 L.P.R.A. see. 1123(b). Todo lo cual obedece al interés de mantener el equili-brio entre nuestro ambiente y las necesidades de nuestra sociedad. (Enfasis suplido.) Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656, 677 (1997).
Con este marco doctrinal, analicemos, pues, la contro-versia ante nuestra consideración.
HH I — I
Como ya expresáramos, el asunto que hoy nos compete va dirigido a determinar si al evaluar y aprobar una DIA-F, la Junta viene obligada a emitir una resolución que con-tenga determinaciones de hecho y conclusiones de derecho, conforme dispone la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante Ley de Procedimiento Administrativo Uniforme), Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2101 y ss. Comencemos, pues.
La revisión judicial de decisiones administrativas tiene como fin primordial delimitar la discreción de los organismos administrativos y asegurarse de que éstos desempeñen sus funciones conforme a la ley. Miranda v. C.E.E., 141 D.P.R. 664 (1996). Comprende tres (3) áreas: (1) la concesión del remedio apropiado, (2) la revisión de las determinaciones de hecho conforme al criterio de la evi-*280dencia sustancial, y (3) la revisión completa y absoluta de las conclusiones de derecho. See. 4.5 de la Ley de Procedi-miento Administrativo Uniforme, supra. Véase, además, D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, Colombia, Ed. Forum, 1993, pág. 521. El expediente administrativo cons-tituirá la base exclusiva para la acción de la agencia en un procedimiento adjudicativo y para la revisión judicial ulterior. Véase Sec. 3.18 de la Ley de Procedimiento Admi-nistrativo Uniforme, 3 L.P.R.A. see. 2168. Véase, además, Magriz v. Empresas Nativas, 143 D.P.R. 63 (1997).
Al evaluar la decisión de una agencia, el tribunal debe determinar si ésta actuó de manera arbitraria, ilegal o tan irrazonable que sus actuaciones constituyeron un abuso de discreción. Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993). Así, pues, cuando la agencia interpreta el estatuto que viene llamado a poner en vigor de forma tal que produce resultados contrarios al propósito de la ley, dicha interpretación no puede prevalecer. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425 (1997).
Ahora bien, para que los tribunales puedan revisar una decisión administrativa, es vital que las agencias expresen claramente sus determinaciones de hecho y las razones para su dictamen, incluyendo los hechos básicos de los cuales, a través de un proceso de razonamiento e inferencia, se derivan aquéllos. Las decisiones deben reflejar que el organismo ha considerado y resuelto los conflictos de pruebas, y sus determinaciones deben describir tanto los hechos probados como los que fueron rechazados. La expresión de los fundamentos de una decisión no puede ser pro forma, y debe reflejar que la agencia ha cumplido con su obligación de evaluar y resolver los conflictos de prueba del caso ante su consideración. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., supra.
En procedimientos adjudicativos informales se *281exige que la agencia exponga una explicación de las bases sobre las que descansa su decisión, de forma que el tribunal tenga fundamentos para hacer su determinación en cuanto a si ésta es arbitraria o caprichosa. Véase, Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 275 (1987).(9) Aun cuando no se exige una explicación basada en determinaciones de hecho a la manera de los procedi-mientos formales, en la adjudicación de procedimientos in-formales deben mediar razones suficientes que pongan en conocimiento a las partes y al tribunal de los fundamentos que propiciaron tal decisión. Godreau & Co. v. Com. Servicio Público, 71 D.P.R. 649, 655-657 (1950).
Entre los objetivos que se persiguen para que los foros administrativos emitan determinaciones de hecho y conclusiones de derecho, podemos enumerar los siguientes: (1) proporcionar a los tribunales la oportunidad de revisar adecuadamente la decisión administrativa y facilitar esta tarea; (2) fomentar que la agencia adopte una decisión cuidadosa y razonada dentro de los parámetros de su autoridad y discreción; (3) ayudar a la parte afectada a entender por qué el organismo administrativo decidió como lo hizo, y, al estar mejor informada, poder decidir si acude al foro judicial o acata la determinación; (4) promover la uniformidad intraagencial, en particular cuando el proceso decisorio institucional es adoptado por distintos miembros de un comité especial a quienes les está encomendado celebrar vistas y recibir la prueba, y (5) evitar que los tribunales se apropien de funciones que corresponden propiamente a las agencias administrativas bajo el concepto de especializa-*282ción y destreza. Rivera Santiago v. Srio. de Hacienda, supra, págs. 276-278.
IV
El alcance de nuestra intervención en casos como el que nos ocupa está expresamente definido en la Ley sobre Política Pública Ambiental. Dicha ley dispone específicamente que la revisión judicial debe realizarse a base de los procedimientos ante la Junta. Señala, además, que las determinaciones de hecho de ésta serán concluyentes si están sostenidas por evidencia sustancial. Sobre este particular, el Art. 14(g) de la Ley sobre Política Pública Ambiental, 12 L.P.R.A. sec. 1134(g), dispone específicamente que, “[l\a revisión se llevará a efecto a base del récord administrativo de los procedimientos ante la Junta, según dicho récord haya sido certificado por el Secretario de la Junta. Las determinaciones de la Junta en relación a los hechos serán concluyentes si están sostenidas por evidencia sustancial”. (Énfasis suplido.) Como bien podemos observar, el tratamiento que se le da a las decisiones de la Junta es el mismo que tiene la revisión judicial de cualquier otro organismo administrativo. Véase 3 L.P.R.A. see. 2175.
A la luz de la norma sobre las revisión judicial en materia administrativa, la función de un tribunal en casos como el de autos es la de cotejar si la Junta ha cumplido a cabalidad con todas sus obligaciones legales y si formuló sus determinaciones fundamentadamente. Es decir, nuestro rol es verificar que ésta haya hecho un examen minucioso de las consecuencias ambientales significativas previsibles y, que a su vez, haya discutido las alternativas que razonablemente existan a la acción ponderada por la agencia proponente. Bajo este esquema, cumplimos con nuestra función de velar por que la Junta observe rigurosamente los estatutos y reglamentos que la rigen. A la vez que pro-*283curamos que se observe la política ambiental de nuestro país. Misión Ind. P.R. v. J.C.A., supra.
Conforme a lo antes expuesto es ineludible concluir que: (i) sólo si la Junta llega a conclusiones sobre hechos básicos y definitivos, es que los tribunales podemos ejercer nuestra función revisora, y (ii) que bajo ningún concepto nuestra función revisora tiene el alcance de obligarnos a escudriñar en el expediente administrativo para dar con las bases decisorias que utilizó la agencia para fundamentar su decisión. Esto es deber exclusivo de la agencia y es ésta la que tiene la insoslayable obligación de poner al tribunal en posición de poder evaluar su determinación.
Aún así, los recurridos señalan que la Junta no viene obligada, “en este caso en particular”, a hacer determina-ciones de hecho y conclusiones de derecho ya que el proceso que establece el Art. 4(c) de la Ley sobre Política Pública Ambiental, supra, para evaluar una declaración de im-pacto ambiental es de naturaleza consultiva y no adjudicativa. En segundo lugar alegan que, mediante la aprobación de la Ley Núm. 295 de 8 de diciembre de 1998 (3 L.P.R.A. sees. 2151 y 2151 n.) la Legislatura eximió a la Junta de tener que formular determinaciones de hecho y conclusiones de derecho en casos como el que nos ocupa. Finalmente, sostienen que ni la Ley Orgánica de la Junta ni el Reglamento sobre Declaración de Impacto Ambiental Núm. 3106 de la Junta de Calidad Ambiental de 4 de junio de 1984, imponen tal requisito a la Junta. No les asiste la razón.
V
Ciertamente, la Sec. 3.1 de la Ley de Procedimiento Administrativo Uniforme, 3 L.P.R.A. see. 2151, dis-pone que los trámites de las declaraciones de impacto ambiental se considerarán procedimientos informales. Como tal, no tienen que cumplir con la rigidez del Capítulo III de *284la Ley de Procedimiento Administrativo Uniforme, relativo a los procedimientos adjudicativos. Véase la Exposición de Motivos de la Ley Núm. 295, supra, 1998 (Parte 2) Leyes de Puerto Rico 1378.(10)
*285Recientemente, en Colón y otros v. J.C.A., 148 D.P.R. 434 (1999), expresamos que el procedimiento de elaboración de una declaración de impacto ambiental era sui géneris. Señalamos que éste no constituye propiamente un proceso de naturaleza adjudicativa ni constituye un proceso de naturaleza reglamentaria. Sin embargo, expresamos que cuando durante la celebración de una vista pública, en la que se considera una declaración de impacto ambiental, se presenta ante la Junta un asunto que requiera ser adjudicado por no ser un mero comentario, y conforme al mandato de su ley orgánica, la Junta tiene que resolverlo y notificar su determinación a las partes interesadas.
El procedimiento para aprobar una declaración de impacto ambiental es un proceso informal que, de ordinario, no constituye propiamente un proceso de naturaleza adjudicativa. Sin embargo, no podemos olvidar que este *286procedimiento es sui géneris, que también goza de caracte-rísticas adjudicativas. Nótese que, cuando la Junta consi-dera y resuelve una solicitud de declaración de impacto ambiental, está ejerciendo poderes cuasijudiciales. En es-tos casos en específico, la Asamblea Legislativa provee para la celebración de una vista la cual, se torna cuasiju-dicial debido a que en ella le corresponde a la Junta aqui-latar la prueba, documentos y argumentos de los partici-pantes, además, de salvaguardar las garantías mínimas del debido proceso de ley. Véanse: Henríquez v. Consejo Educación Superior, 120 D.P.R. 194, 202 (1987); Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791, 795 (1973). Finalmente, la decisión que emita la Junta, sea o no considerada informal, está sujeta a reconsideración, conforme dispone la See. 3.15 de la Ley de Procedimiento Administrativo Uniforme, supra. Véase Ley Núm. 295, supra. Más aún, la decisión está sujeta a revisión judicial. Al proveerse para una revi-sión judicial, no bastan un expediente de la prueba y una simple decisión. Las conclusiones deben ser lo suficiente-mente definidas como para poner a los tribunales en posi-ción de determinar si los hechos, tal y como los encontró probados la Junta, ofrecen una base razonable para tal resolución.
A la luz de lo antes expuesto, resolvemos que, en virtud de que el procedimiento de declaración de impacto ambiental que preside la Junta es sui géneris, que participa de ciertas características propias de un proceso adjudicativo, ésta viene obligada a emitir su determinación fundamentada. Es decir, con aquella evidencia que “una mente razonable podría aceptar como adecuada para sostener una conclusión ...”. Hilton Hotels v. Junta de Salario Mínimo, 74 D.P.R. 670, 687 (1953). Evidencia que, a su vez, sirva de base para que los tribunales puedan ejercer su función revisora.
Cabe señalar que el que la Ley Núm. 295, supra, flexibilice el procedimiento de declaración de impacto am-*287biental para hacerlo más rápido, no conlleva el eximir a la agencia de cumplir con su deber de emitir una resolución en la cual fundamente su dictamen y lo haga revisable ante los tribunales. Ala luz de lo antes expuesto, es forzoso concluir que en el caso de autos procedía el que la Junta emitiera una resolución que tuviera determinaciones de hecho y conclusiones de derecho.
Por los fundamentos antes expuestos, se expide el auto solicitado, se revoca la sentencia emitida por el Tribunal de Circuito de Apelaciones y se devuelve el caso a la Junta de Calidad Ambiental para que proceda conforme a lo aquí resuelto.(11)
El Juez Asociado Señor Negrón García disintió con una opinión escrita, a la cual se unió el Juez Asociado Señor Rebollo López. El Juez Asociado Señor Corrada Del Río disintió por entender que la decisión emitida el 30 de junio de 1999 por el Tribunal de Circuito de Apelaciones, me-diante la cual confirmó la resolución de la Junta de Cali-dad Ambiental en cuanto a la DIA-F para el proyecto Con-dado Beach Resort, es esencialmente correcta y debió ser confirmada por este Tribunal.
— O —

 Conforme surge de la Moción en Cumplimiento de Orden y en Oposición a Petición de Certiorari, la Corporación de Desarrollo Hotelero de Puerto Rico (en adelante CDH) es una corporación cuyas acciones pertenecen a la Compañía de Tu-rismo de Puerto Rico.


 El Comité de Privatización (en adelante Comité) estaba compuesto por re-presentantes de CDH, el Banco Gubernamental de Fomento Económico para Puerto Rico y consultores externos.


 Surge del escrito titulado Moción en Cumplimiento de Orden presentado por Development Management Group, Inc. (en adelante DMG) que en agosto de 1998 esta última suscribió junto a CDH el correspondiente contrato de compraventa. Véase, además, esc. 1 en dicho escrito.


 El 3 de marzo de 1999, el Municipio de San Juan (en adelante Municipio) acudió a la Junta de Calidad Ambiental (en adelante la Junta) mediante una Moción para Presentar Informe Suplementario y Oposición a Declaración de Impacto Am-biental Final. Con dicho escrito, el Municipio también incluyó el Informe Suplemen-tario en el cual se analizó la DIA-F y se concluyó que ésta era insuficiente en las áreas de tránsito, vistas y acceso al mar, sombras proyectadas y actividad peatonal, discusión de métodos de demolición, impacto en el edificio Hotel Condado Vanderbilt (Hotel Condado Beach) y discusión de las alternativas. No obstante, aparentemente, la Junta nunca consideró dicho informe.


 Conforme surge de la Moción en Cumplimiento de Orden presentada por la Administración de Reglamentos y Permisos (en adelante A.R.Pe.), CDH presentó tres (3) solicitudes de demolición:
1. La solicitud número 99-18-A-493: propone la demolición mediante implosión. Tal solicitud fue objetada el 30 de abril de 1999. Sin embargo, según A.R.Pe. aún no se ha tomado determinación alguna. El Municipio es parte interventora.
2. La solicitud número 99-18-A-494-CGDM: conlleva la demolición parcial y selectiva por método convencional para debilitar las estructuras, previa a una implosión. Ésta incluye:
a) Plaza alrededor del Centro de Convenciones y la porción este de la es-tructura que conecta al extremo este del antiguo Hotel Condado Vanderbilt.
b) El sótano, primer, segundo y tercer piso alrededor de la torre de habita-ciones del Hotel La Concha y del anexo del Hotel Condado Vanderbilt.
c) Excluye la demolición del Hotel Condado Vanderbilt. Esta solicitud de demolición parcial fue autorizada por A.R.Pe. sujeta a una serie de condiciones. En esta solicitud el Municipio también es parte interventora.
3. La solicitud número 99-18-A-515-CGDM: está dirigida a la demolición total del Hotel La Concha, Centro de Convenciones y el Anexo del Hotel Condado Vanderbilt. Esta solicitud fue aprobada sujeto a las mismas condiciones con las que se aprobó la demolición parcial.


 Conforme surge de la Moción en Cumplimiento de Orden presentada por CDH, el 20 de mayo de 1999, aparentemente pasados los quince (15) días sin que A.R.Pe. actuara sobre ésta, un oficial de la oficina regional de dicha agencia respon-dió mediante carta a la solicitud del Municipio y le concedió la intervención, sin actuar sobre la solicitud de reconsideración.


 En auxilio de nuestra jurisdicción, y a solicitud del Municipio, paralizamos la demolición del Condado Beach Trío “hasta que otra cosa disponga este Tribunal”. En su petición, el Municipio planteó los errores siguientes:
“A. Erró el Honorable Tribunal Intermedio al utilizar un escrutinio judicial de deferencia cuando algunas de las controversias eran de derecho, por lo que a tono con la LPAU estos asuntos debían ser revisables en todos sus aspectos por el tribunal de competencia.
“B. Erró el Honorable Tribunal Intermedio al denegar una petición de revisión judicial donde el peticionario cuestionaba la adecuacidad de una DIA-F aprobada por la JCA, aun cuando no cumplió con la Ley de Política Pública Ambiental y reglamen-tación complementaria que requería la identificación y discusión detallada y compa-rada de las alternativas al proyecto, según propuesto por el desarrollador DMG y acogido por la ARPE como agencia proponente.
*276“C. Erró el Honorable Tribunal de Circuito de Apelaciones al confirmar la deci-sión administrativa, aun cuando la DIA-F presentada por la ARPE y aprobada por la JCA no cumplía con los requisitos de conservación y protección de la legislación y reglamentación complementaria sobre edificios históricos.
“D. Erró el Honorable Tribunal a quo al emitir una Resolución contraria al debido proceso de ley, modalidad procesal, y la LPAU, por no contener determinacio-nes de hecho y de derecho, en un caso donde había una parte que, por sus plantea-mientos y prueba presentada, convirtió el proceso en uno adversativo, lo que reque-ría dirimir las controversias fácticas mediante un proceso adjudicativo.
“E. Erró el Honorable Tribunal de Circuito de Apelaciones al confirmar una Resolución emitida por la JCA aprobando la DIA-F, aun cuando no había evidencia sustancial en el récord que sostuviera la decisión administrativa sobre la controver-sia del impacto ambiental del tránsito a generarse, como oposición del proyecto propuesto.” (Énfasis suprimido.)


 Véase el Art. 5.4.1 del Reglamento sobre Declaraciones de Impacto Ambien-tal Núm. 3106, Junta de Calidad Ambiental, 4 de junio de 1984, el cual dispone que:
“El propósito primordial de la DIA es servir de instrumento de planificación para asegurar que en el proceso decisional gubernamental se incorpore la política pública ambiental enunciada en la Ley. Cuando sea posible la DIA debe proveer suficiente información para agilizar los trámites de los diferentes permisos envueltos en la acción propuesta. Debe contener una amplia y objetiva discusión del impacto ambiental de la acción propuesta e informar al público y a los funcionarios guberna-mentales sobre las alternativas razonables que evitarán o mitigarán los efectos ad-versos al medio ambiente. La DIA deberá ser concisa y clara y deberá ser usada por las agencias y sus funcionarios, conjuntamente con cualquier otra información rele-vante en la toma de decisiones para determinar la viabilidad de la acción propuesta.” (Énfasis suplido.)


 Sobre este particular, Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 275 (1987), dispuso que “[a]un cuando ... el estatuto guarda silencio y no impone al organismo administrativo la obligación de hacer determinaciones de hecho y expre-sar las razones para su decisión —sea un procedimiento administrativo formal o informal— como regla general tiene que hacerlo”. Aclaramos, en escolio, que no toda decisión de una agencia administrativa exige el cumplimiento riguroso de este requisito. P.N.P. v. Tribunal Electoral, 104 D.P.R. 1, 3 (1975).


 El segundo párrafo de la Sec. 3.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante Ley de Procedi-miento Administrativo Uniforme), 3 L.P.R.A. see. 2151, fue enmendado por la Ley Núm. 295 de 8 de diciembre de 1998. Dicha ley tuvo el propósito de incluir el proceso para la evaluación de una declaración de impacto ambiental como parte de los pro-cedimientos informales. Sobre el particular, esta ley dispuso lo siguiente:
"... [s]e considerarán procedimientos informales ... los trámites de los documen-tos ambientales establecidos en el Artículo 4(c) de la Ley Núm. 9 de 18 de junio de 1970, según enmendada [12 L.P.R.A. sees. 1121 et seq.], conocida como ‘Ley sobre Política Pública Ambiental’ y el reglamento aprobado al amparo de ésta. (Corchetes suplidos y en el original.) Art. 1 de la Ley Núm. 295, supra, 1998 (Parte 2) Leyes de Puerto Rico 1380.
En su exposición de motivos dicha ley dispone lo siguiente:
“La Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como ‘Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico’, se aprobó con el propósito de establecer reglas y pautas, y brindarle uniformi-dad a los procedimientos administrativos de las agencias del Gobierno de Puerto Rico. Dentro de este marco legal se establecieron procedimientos en donde se garan-tizó el debido proceso en los procedimientos adjudicativos de las agencias administrativas.
“El Capítulo III de la Ley Núm. 170, antes citada, estableció el procedimiento adjudicativo que toda agencia administrativa debe proveer y, a su vez, se eximieron ciertos procedimientos como lo son las subastas, concesión de préstamos, becas, sub-sidios, reconocimientos, inversiones de capital y emisiones de deuda del cumpli-miento con este Capítulo. Estos procedimientos exentos se conocen como procedi-mientos informales que, por su naturaleza, no cumplen con la rigidez que impone el Capítulo III.
“Por otro lado, el proceso de análisis y trámite de los documentos ambientales al amparo del Artículo 4(c) de la Ley Núm. 9 de 18 de junio de 1970, según enmendada, conocida como ‘Ley sobre de Política Pública Ambiental’ es por su naturaleza de planificación e información un proceso que necesita la flexibilidad y agilidad de un procedimiento informal. Este procedimiento está regido por el Reglamento sobre De-claraciones de Impacto Ambiental aprobado al amparo de la Ley Núm. 9, antes citada.
“El propósito de los documentos ambientales es describir y analizar una acción gubernamental propuesta desde el punto de vista del efecto que dicha acción pueda tener sobre el ambiente. Con dicha descripción y análisis sobre el ambiente, el ente gubernamental puede tomar decisiones informadas y, además, se realiza una divul-gación a las comunidades, al público en general y las agencias concernidas.
“Estos documentos ambientales, según el propio Reglamento sobre Declaracio-nes de Impacto Ambiental, tienen que prepararse lo antes posible dentro del proceso decisional previo a establecerse cualquier compromiso de naturaleza irrevocable de los recursos o del ambiente que grave la decisión final a tomarse. Según ha expre-sado el Tribunal Supremo de Puerto Rico en Misión Industrial v. Junta de Calidad Ambiental, 98 J.T.S. 77 (1998), el trámite de documentos ambientales bajo el Artí-culo 4(c) de la Ley Núm. 9, antes citada, es sólo un instrumento de planificación, siendo la primera etapa de un largo camino de autorizaciones oficiales en el desarro-llo de un proyecto. Luego de superada la etapa de aprobación de un documento *285ambiental, la construcción y el inicio del proyecto u operación propuesto no pueden llevarse a cabo sin que se aprueben una serie de permisos que también están dirigi-dos a asegurar la protección ambiental.
“El trámite de documentos ambientales es uno de carácter investigativo e informal y no adjudicativo al no existir un pronunciamiento en el cual la Junta de Calidad Ambiental tenga que determinar derechos u obligaciones. En el proceso de análisis de documentos ambientales tampoco existe controversia o conflicto entre dos (2) o más partes. Por el contrario, este trámite es uno investigativo en donde las agencias envueltas se cercioran de que se cumpla con las disposiciones de sus respectivas leyes o reglamentos.
“La enmienda a la Sección 3.1 de la Ley Núm. 9, antes citada, no afecta los derechos de las personas a expresarse pues existen garantías para la participación pública, a la vez, se logra un balance para mantener la agilidad y eficiencia del proceso de trámite de documentos ambientales.
“Por las razones antes expuestas, es necesario durante un período de tiempo que permita evaluar la eficiencia de la misma enmendar la Ley Núm. 170, antes citada, en su Sección 3.1 para que los procedimientos bajo el Artículo 4(c) de la Ley Núm. 9 antes citada, sean informales y cónsonos con la realidad del trámite y aná-lisis de los documentos ambientales. Sin embargo, la reconsideración de las decisio-nes emitidas dentro de los procedimientos informales estarán sujetas y se regirán por lo dispuesto en la Sección 3.15 de la Ley Núm. 170, antes citada.
“Transcurridos 120 días de aprobarse tal enmienda la Junta de Calidad Am-biental le informará a la Asamblea Legislativa el impacto que la misma ha tenido sobre la agilización del trámite y la exposición ambiental de manera que esta última considere la posibilidad de extender preventivamente la vigencia a las enmiendas.” Exposición de Motivos de la Ley Núm. 295, supra, Leyes de Puerto Rico, supra, págs. 1378-1380.


 En virtud del resultado al que hemos llegado se hace inmeritorio que con-sideremos los restantes errores.